EXECUTION VERSION
 

 
PURCHASE AGREEMENT
EX. 10.1

 
August 13, 2010
 
Citigroup Global Markets Inc.
Banc of America Securities LLC
Barclays Capital Inc.
Wells Fargo Securities, LLC
Goldman, Sachs & Co.
As Representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013


Ladies and Gentlemen:
 
Chemtura Corporation, a corporation organized under the laws of the State of
Delaware (the “Company”), proposes to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, $455,000,000 principal amount
of its 7.875% Senior Notes due 2018 (the “Notes”).  On the Release Date (as
defined below), the Notes will be jointly and severally guaranteed on a senior
unsecured basis by the entities listed on Schedule III hereto as guarantors (the
“Guarantors”) (collectively, the “Guarantees” and together with the Notes, the
“Securities”).  The Securities will have the benefit of a registration rights
agreement (the “Registration Rights Agreement”) to be dated as of the Closing
Date (as defined below), among the Company, the Guarantors and the Initial
Purchasers, pursuant to which the Company and the Guarantors will agree to
register the Securities under the Securities Act of 1933, as amended (the
“Act”), subject to the terms and conditions therein specified.
 
The Notes (and the related Guarantees) are to be issued under an indenture (the
“Indenture”), to be dated as of the Closing Date, between the Company and U.S.
Bank National Association, as trustee (the “Trustee”), and a supplemental
indenture to be dated as of the Release Date (as defined below) and executed by
the Guarantors (“the “Supplemental Indenture”).
 
To the extent there are no additional parties listed on Schedule I other than
you, the term Representatives as used herein shall mean you as the Initial
Purchasers, and the terms Representatives and Initial Purchasers shall mean
either the singular or plural as the context requires.  The use of the neuter in
this Agreement shall include the feminine and masculine wherever
appropriate.  Certain terms used herein are defined in Section 21 hereof.
 
Upon satisfaction of the conditions set forth in the Escrow Agreement (as
defined below) on the Release Date, the Securities will be the senior unsecured
obligations of the Company.
 

--------------------------------------------------------------------------------


 
In connection with the Company’s plan of reorganization, the Company and certain
of its subsidiaries intend to (i) enter into a senior secured term loan facility
in the amount of up to $300,000,000 (the “Senior Term Loan Facility”), and (ii)
enter into an asset based credit facility in aggregate principal amount of up to
$275,000,000 (the “ABL Facility”).
 
Concurrently with the Closing Date, the Company will enter into an escrow
agreement (the “Escrow Agreement”) with the Trustee and Wells Fargo Bank,
National Association, as escrow agent (the “Escrow Agent”), pursuant to which
the net proceeds of the offering of the Securities will be deposited with the
Escrow Agent on the Closing Date, and the Company shall deposit with the Escrow
Agent on the Closing Date an additional amount in Government Securities, Cash
Equivalents and other Escrow Investments (each as defined in the Escrow
Agreement) (collectively, with any other property from time to time held by the
Escrow Agent, the “Escrow Property”) sufficient to redeem the Securities in cash
at a redemption price in the amount and manner and at the time set forth in the
Indenture (the “Escrow Redemption Amount”).  The Escrow Property will be held by
the Escrow Agent in an escrow account (the “Escrow Account”).  The Escrow
Property will be held in the Escrow Account in accordance with the terms and
provisions set forth in the Escrow Agreement, and released in accordance with
the conditions set forth therein, as described in the Disclosure Package and the
Final Memorandum (such date of release, the “Release Date”).  If the Release
Date does not occur by the earlier of (x) the date on which the Company
determines, in its discretion, that the conditions to the Release Date cannot
occur and (y) the 60th day after the issue date of the Notes, subject to
extension for an additional 30 days on no more than two occasions in accordance
with the terms of the Indenture (the “Outside Date”), the Securities will be
redeemed (the “Redemption”) at the Escrow Redemption Amount in accordance with
the terms of the Indenture.
 
The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.
 
In connection with the sale of the Securities, the Company prepared a
preliminary offering memorandum, dated August 10, 2010 (as amended or
supplemented at the date thereof, including any and all exhibits thereto the
“Preliminary Memorandum”), and a final offering memorandum, dated August 13,
2010 (as amended or supplemented at the Execution Time, including any and all
exhibits thereto, the “Final Memorandum”).  Each of the Preliminary Memorandum
and the Final Memorandum sets forth certain information concerning the Company
and the Securities.  The Company hereby confirms that it has authorized the use
of the Disclosure Package and the Final Memorandum, and any amendment or
supplement thereto, in connection with the offer and sale of the Securities by
the Initial Purchasers.
 
1.      Representations and Warranties.  Each of the Company and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, each Initial
Purchaser as set forth below in this Section 1.
 
(a)                      The Preliminary Memorandum, at the date thereof, did
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  As of its date
and on the Closing Date, the Final Memorandum (together with any amendment or
supplement thereto) will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that neither the Company nor the Guarantors make
any representation or warranty as to the information contained in or omitted
from the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representatives specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.
 
2

--------------------------------------------------------------------------------


 
(b)                      The Disclosure Package, as of the Execution Time, does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The preceding
sentence does not apply to statements in or omissions from the Disclosure
Package based upon and in conformity with written information furnished to the
Company by any Initial Purchaser through the Representatives specifically for
use therein, it being understood and agreed that the only such information
furnished by or on behalf of any Initial Purchaser consists of the information
described as such in Section 8(b) hereof.
 
(c)                      Neither the Company nor the Guarantors or their
Affiliates, or any person acting on its or their behalf (other than the Initial
Purchasers and their agents, as to which the Company and Guarantors make no
representation or warranty), has, directly or indirectly, made offers or sales
of any security, or solicited offers to buy, any security under circumstances
that would require the registration of the Securities under the Act.
 
(d)                      Neither the Company nor the Guarantors or their
Affiliates, or any person acting on its or their behalf (other than the Initial
Purchasers and their agents, as to which the Company and Guarantors make no
representation or warranty) has: (i) engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
any offer or sale of the Securities or (ii) engaged in any directed selling
efforts (within the meaning of Regulation S) with respect to the Securities; and
each of the Company, the Guarantors or their Affiliates and each person acting
on its or their behalf has complied with the offering restrictions requirement
of Regulation S.
 
(e)                      The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Act.
 
(f)                      No registration under the Act of the Securities is
required for the offer and sale of the Securities to or by the Initial
Purchasers in the manner contemplated herein, in the Disclosure Package and the
Final Memorandum.
 
(g)                      Neither the Company nor the Guarantors have paid or
agreed to pay to any person any compensation for soliciting another to purchase
the Securities (except as contemplated in this Agreement).
 
3

--------------------------------------------------------------------------------


 
(h)                      Neither the Company nor the Guarantors have taken,
directly or indirectly, any action designed to or that has constituted or that
might reasonably be expected to cause or result, under the Exchange Act or
otherwise, in stabilization or manipulation of the price of the Securities.
 
(i)                      As of the Closing Date, the Company will have the
authorized, issued and outstanding capitalization set forth in the Disclosure
Package and the Final Memorandum under the heading “Capitalization” (other than
the subsequent expiration or exercise of stock options); all of the outstanding
shares of capital stock of the Company and its significant subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X under the Act) (the
“Subsidiaries”) have been, and as of the Closing Date will be, duly authorized
and validly issued, are fully paid and nonassessable and were not issued in
violation of any preemptive or similar rights; all of the outstanding shares of
capital stock of the Company and of each of its Subsidiaries will be free and
clear of all liens, encumbrances, equities and claims or restrictions on
transferability (other than any security interests required under the Senior
Term Loan Facility or the ABL Facility and those imposed by the Act and any
applicable state securities or “blue sky” laws) or voting.  Except for the
Subsidiaries or as disclosed in the Disclosure Package, or with respect to joint
ventures only, the Company does not own, directly or indirectly, any shares of
capital stock or any other equity or long-term debt securities or have any
equity interest in any firm, partnership, joint venture or other entity.
 
(j)                      Each of the Company and its Subsidiaries is duly
incorporated or organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization and has all
requisite corporate or other power and authority to own its properties and
conduct its business as described in the Disclosure Package and the Final
Memorandum, except where failure to have such power or be in good standing would
not have a material adverse effect on the condition (financial or otherwise),
earnings or business of the Company and its Subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business (a
“Material Adverse Effect”); each of the Company and the Subsidiaries is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a Material Adverse
Effect..
 
(k)                      The Guarantees to be issued by each of the Guarantors
have been duly authorized by each Guarantor and will be duly executed and
delivered by such Guarantor. When the Notes are issued, executed and
authenticated in accordance with the terms of the Indenture (assuming due
authorization, execution and delivery by the Trustee), and the Supplemental
Indenture has been executed by each Guarantor on the Release Date, the Guarantee
of each Guarantor endorsed thereon will constitute valid and binding obligations
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors' rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought.
 
(l)                      Each of the Company and the Guarantors has all
requisite corporate power and authority to execute, deliver and perform each of
their obligations under the Notes.  The Notes, when issued, will be in the form
contemplated by the Indenture. The Notes have been duly and validly authorized
by the Company and, when executed by the Company and authenticated by the
Trustee in accordance with the provisions of the Indenture and when delivered to
and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will constitute valid and legally binding obligations of the Company
entitled to the benefits of the Indenture, and enforceable against the Company
in accordance with its terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect relating to creditors' rights generally and
(ii) general principles of equity and the discretion of the court before which
any proceeding therefor may be brought.
 
4

--------------------------------------------------------------------------------


 
(m)                      Each of the Company and the Guarantors has all
requisite corporate or other power and authority to execute, deliver and perform
their obligations under the Indenture and Supplemental Indenture, as
applicable.  The Indenture has been duly and validly authorized by the Company
and, when executed and delivered by the Company (assuming the due authorization,
execution and delivery by the Trustee), will constitute a valid and legally
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors' rights generally and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought.  When duly and validly authorized, executed and
delivered by the each Guarantor (assuming the due authorization, execution and
delivery by the Trustee), the Supplemental Indenture will constitute a valid and
legally binding agreement of each Guarantor, enforceable against such Guarantor
in accordance with its terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect relating to creditors' rights generally and
(ii) general principles of equity and the discretion of the court before which
any proceeding therefor may be brought.
 
(n)                      Each of the Company and the Guarantors has all
requisite corporate or other power and authority to execute, deliver and perform
their obligations under this Agreement and the Registration Rights Agreement and
to consummate the transactions contemplated hereby and thereby. This Agreement
(including the provisions of this Agreement) and the consummation by the Company
of the transactions contemplated hereby have been duly and validly authorized by
the Company and the Guarantors. The Registration Rights Agreement has been duly
and validly authorized by the Company and the Guarantors and, when executed and
delivered by the Company and the Guarantors (assuming the due authorization,
execution and delivery by the Initial Purchasers), will constitute a valid and
legally binding agreement of the Company, enforceable against the Company in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors' rights generally and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought.
 
(o)                      No consent, approval, authorization or order of any
court or governmental agency or body, or third party is required for the
issuance and sale by the Company of the Notes to the Initial Purchasers or the
consummation by the Company of the other transactions contemplated by this
Agreement, in the Registration Rights Agreement or in the Indenture, in
connection with the issuance and sale of the Notes by the Company, except such
as have been obtained and such as may be required under state securities, “blue
sky” laws of any jurisdiction in which the Securities are offered and sold, such
as have been and will be obtained from the United States Bankruptcy Court for
the Southern District of New York and, such as will be obtained under the Act
and the Trust Indenture Act.  Neither the Company or any of its Subsidiaries is
(i) in violation of its certificate of incorporation or bylaws (or similar
organizational document), (ii) in breach or violation of any statute, judgment,
decree, order, rule or regulation applicable to any of them or any of their
respective properties or assets, except for any such breach or violation that
would not, individually or in the aggregate, have a Material Adverse Effect or
(iii) in breach of or default under (nor has any event occurred that, with
notice or passage of time or both, would constitute a default under) or in
violation of any of the terms or provisions of any indenture, mortgage, deed of
trust, loan agreement, note, lease, license, franchise agreement, permit,
certificate, contract or other agreement or instrument to which any of them is a
party or to which any of them or their respective properties or assets is
subject (collectively, “Contracts”), except for any such breach, default,
violation or event that would not, individually or in the aggregate, have a
Material Adverse Effect.
 
5

--------------------------------------------------------------------------------


 
(p)                      The execution and delivery of this Agreement, the
Registration Rights Agreement or the Indenture, the issuance and sale of the
Securities, or the consummation of any other of the transactions herein or
therein contemplated will not conflict with or constitute or result in a breach
of or a default under or violation of any of (i) the terms or provisions of any
Contract, except for any such conflict, breach, violation, default or event that
would not, individually or in the aggregate, have a Material Adverse Effect or a
material adverse effect on the transactions herein, (ii) the certificate of
incorporation or bylaws (or similar organizational document) of the Company or
any of the Subsidiaries or (iii) (assuming compliance with all applicable state
securities or “blue sky” laws) any statute, judgment, decree, order, rule or
regulation applicable to the Company or any of its Subsidiaries or any of their
respective properties or assets, except for any such conflict, breach or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect or a material adverse effect on the transactions herein.
 
(q)           The audited consolidated financial statements of the Company and
its consolidated subsidiaries included in the Disclosure Package and the Final
Memorandum present fairly in all material respects the financial position,
results of operations and cash flows of the Company and its subsidiaries at the
dates and for the periods to which they relate and have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis, except as otherwise stated therein. The summary and selected
financial data (other than pro forma information) in the Disclosure Package
present fairly in all material respects the information shown therein and have
been prepared and compiled on a basis consistent with the audited financial
statements included therein, except as otherwise stated therein. KPMG LLP (the
“Independent Accountants”), who has certified certain financial statements of
the Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements is an independent
public accounting firm within the meaning of the Act and the rules and
regulations promulgated thereunder.
 
(r)                      The pro forma financial statements (including the notes
thereto) and the other pro forma financial information included in the
Disclosure Package and the Final Memorandum (i) comply as to form with the
applicable accounting requirements of Regulation S-X, (ii) have been prepared in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and (iii) have been properly computed on the bases
described therein; the assumptions used in the preparation of the pro forma
financial data and other pro forma financial information included in the
Disclosure Package and the Final Memorandum are reasonable and the adjustments
used therein are appropriate to give effect to the transactions or circumstances
referred to therein.
 
6

--------------------------------------------------------------------------------


 
(s)                      Other than as disclosed in the Disclosure Package and
the Final Memorandum, there is not pending or, to the knowledge of the Company
or any Guarantor, threatened any action, suit, proceeding, inquiry or
investigation to which the Company or any of its Subsidiaries is a party, or to
which the property or assets of the Company or any of its Subsidiaries is
subject, before or brought by any court, arbitrator or governmental agency or
body that, if determined adversely to the Company or any of its Subsidiaries,
would, individually or in the aggregate, have a Material Adverse Effect or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the issuance or sale of the Notes to be sold hereunder or the consummation of
the other transactions described in the Disclosure Package and the Final
Memorandum.
 
(t)                      Each of the Company and its Subsidiaries possesses all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
federal, state, local and other governmental authorities, all self-regulatory
organizations and all courts and other tribunals, presently required or
necessary to own or lease, as the case may be, and to operate its respective
properties and to carry on its respective businesses as now or proposed to be
conducted as set forth in the Disclosure Package and the Final Memorandum
(“Permits”), except where the failure to obtain such Permits would not,
individually or in the aggregate, have a Material Adverse Effect; each of the
Company and its Subsidiaries has fulfilled and performed all of its obligations
with respect to such Permits and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other material impairment of the rights of the holder of any such
Permit; and none of the Company or its Subsidiaries has received any notice of
any proceeding relating to revocation or modification of any such Permit, except
as set forth in or contemplated in the Disclosure Package and the Final
Memorandum  and except where such revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(u)                      Since the date of the most recent financial statements
appearing in the Disclosure Package and the Final Memorandum, except as
described therein, (i) neither the Company nor the Guarantors has incurred any
liabilities or obligations, direct or contingent, or entered into or agreed to
enter into any transactions or contracts (written or oral) not in the ordinary
course of business, which liabilities, obligations, transactions or contracts
would, individually or in the aggregate, have a Material Adverse Effect,
(ii) neither the Company nor the Guarantors has purchased any of its outstanding
capital stock, nor declared, paid or otherwise made any dividend or distribution
of any kind on its capital stock (other than with respect to any of their
subsidiaries, the purchase of, or dividend or distribution on, capital stock
owned by the Company) and (iii) there shall not have been any material change in
the capital stock (other than pursuant to employee benefit plans described in
the Disclosure Package and the Final Memorandum) or long-term indebtedness of
the Company or any Guarantor.
 
7

--------------------------------------------------------------------------------


 
(v)                      Each of the Company and the Guarantors has filed all
necessary federal, state and foreign income and franchise tax returns, except
where the failure to so file such returns would not, individually or in the
aggregate, have a Material Adverse Effect, and has paid all taxes shown as due
thereon; and other than tax deficiencies that the Company or any of its
subsidiaries are contesting in good faith and for which the Company or any such
subsidiary has provided adequate reserves, there is no tax deficiency that has
been asserted against the Company or any of its Subsidiaries that would have,
individually or in the aggregate, a Material Adverse Effect.
 
(w)                      The statistical information included in the Disclosure
Package and the Final Memorandum derived from information provided by the
Company is accurate in all material respects, and the market-related data
included in the Disclosure Package and the Final Memorandum is based on sources
that the Company believes to be reliable.
 
(x)                      Each of the Company and the Guarantors has good and
marketable title to all real property and good and marketable title to all
personal property described in the Disclosure Package and the Final Memorandum
as being owned by it and good and marketable title to a leasehold estate in the
real and personal property described in the Disclosure Package and the Final
Memorandum as being leased by it free and clear of all liens, charges,
encumbrances or restrictions, except as described in the Disclosure Package and
the Final Memorandum or to the extent the failure to have such title or the
existence of any such liens, charges, encumbrances or restrictions would not,
individually or in the aggregate, have a Material Adverse Effect. All leases,
contracts and agreements to which any of the Company and the Guarantors is a
party or by which any of them is bound are valid and enforceable against the
Company or any of its Subsidiaries, and are valid and enforceable against the
other party or parties thereto and are in full force and effect with only such
exceptions that would not, individually or in the aggregate, have a Material
Adverse Effect. Except as would not, individually or in the aggregate, have a
Material Adverse Effect, (1) the Company and the Guarantors own or possess
adequate licenses or other rights to use all patents, trademarks, service marks,
trade names, copyrights and know-how necessary to conduct the businesses now or
proposed to be operated by them as described in the Disclosure Package and the
Final Memorandum, and (2) neither the Company nor the Guarantors has received
any notice of infringement of or conflict with (or knows of any such
infringement of or conflict with) asserted rights of others with respect to any
patents, trademarks, service marks, trade names, copyrights or know-how that, if
such assertion of infringement or conflict were sustained would have a Material
Adverse Effect.
 
(y)                      Other than as disclosed in the Disclosure Package and
the Final Memorandum or except as would not, individually or in the aggregate,
have a Material Adverse Effect (A) each of the Company and the Guarantors is in
compliance with and not subject to any liability under applicable Environmental
Laws (as defined below), (B) each of the Company and the Guarantors has made all
filings and provided all notices required under any applicable Environmental
Law, and has and is in compliance with all Permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the knowledge of the Company or any Guarantor,
threatened against any of the Company or the Guarantors under any Environmental
Law, (D) except in connection with institutional control mechanisms as part of
approved remedial actions, no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company or any Guarantor,
(E) except as described in the Disclosure Package and the Final Memorandum,
neither the Company nor the Guarantors has received notice that it has been
identified as a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
("CERCLA"), or any comparable state law and (F) except as described in the
Disclosure Package and the Final Memorandum, no property or facility of any of
the Company or the Guarantors is listed or proposed for listing on the National
Priorities List under CERCLA.  The Company periodically reviews the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties); on the
basis of such review, the Company has reasonably concluded that such associated
costs and liabilities would not, singly or in the aggregate, have a Material
Adverse Effect, except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).
 
8

--------------------------------------------------------------------------------


 
For purposes of this Agreement, "Environmental Laws" means the common law and
all applicable foreign, federal, state and local laws or regulations, codes,
orders, decrees, judgments or injunctions issued, promulgated, approved or
entered thereunder, relating to pollution or protection of public or employee
health and safety or the environment, including, without limitation, laws
relating to (i) emissions, discharges, releases or threatened releases of
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and above ground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.
 
(z)                      No labor problem or dispute with the employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company
and the Guarantors, is threatened that would have a Material Adverse Effect; and
the Company is not aware of any existing or threatened labor disturbance by the
employees of any of its principal suppliers or contractors that would have a
Material Adverse Effect.
 
(aa)           The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged; and
neither the Company nor any of its Subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum.
 
9

--------------------------------------------------------------------------------


 
(bb)            Except as described in the Disclosure Package and the Final
Memorandum, neither the Company nor the Guarantors has incurred any liability
that has not been satisfied in full arising from any prohibited transaction or
any complete or partial withdrawal liability with respect to any pension, profit
sharing or other plan which is subject to the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), to which any of the Company or the
Guarantors makes, or has made, or had an obligation to make, a contribution
within the past six years and in which any employee of the Company or any
Guarantor is or has ever been a participant. With respect to such plans, each of
the Company and the Guarantors is in compliance in all material respects with
all applicable provisions of ERISA and all required contributions have been
made.
 
(cc)           Except as set forth in the Disclosure Package and the Final
Memorandum, the Company and each of its Subsidiaries (i) makes and keeps
accurate books and records and (ii) maintains internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management's authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, (C) access to its assets is permitted only in
accordance with management's authorization and (D) the reported accountability
for its assets is compared with existing assets at reasonable intervals.  The
Company and its subsidiaries are not aware of any material weakness in their
internal control over financial reporting except as set forth in the Disclosure
Package and the Final Memorandum.
 
(dd)           The Company is not, and after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Disclosure Package and the Final Memorandum will not be, an “investment
company” as defined in the Investment Company Act.
 
(ee)           The statements in the Preliminary Memorandum and the Final
Memorandum under the headings “Certain Material U.S. Federal Income Tax
Considerations” and “Description of Notes”, to the extent that they summarize
laws, governmental rules or regulations or documents referred to therein, fairly
summarize the matters therein described in all material respects.
 
(ff)                                 Each of the Company and the Guarantors will
be, immediately after the Release Date, Solvent.  As used herein, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
fair market value of the assets of the Company and its subsidiaries, on a
consolidated basis, is not less than the total amount required to pay the
liabilities of the Company and its subsidiaries on their combined total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured, (ii) the Company and the Guarantors, on a consolidated basis, are
able to realize upon their assets and pay their debts and other liabilities,
including contingent obligations, as they mature and (iii) the Company and the
Guarantors, on a consolidated basis, do not have unreasonably small capital.
 
10

--------------------------------------------------------------------------------


 
(gg)           No Subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s property or assets to the Company or any other
Subsidiary of the Company, except (i) to the extent such restriction or
prohibition would constitute a “Permitted Lien” under and as defined in either
the Senior Term Loan Facility or the ABL Facility and (ii) as described in or
contemplated in the Disclosure Package or the Final Memorandum.
 
(hh)           The Company maintains “disclosure controls and procedures” (as
such term is defined in Rule 13a-15(e) under the Exchange Act); such disclosure
controls and procedures are effective as of the quarter ended June 30, 2010.
 
(ii)                      The Subsidiaries listed on Annex A attached hereto are
the only “significant subsidiaries” of the Company (as defined in Rule 1-02 of
Regulation S-X).
 
(jj)                      The operations of the Company and its subsidiaries are
and have been conducted at all times in compliance the money laundering statutes
and the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and with financial
recordkeeping and reporting requirements applicable to the Money Laundering
Laws, and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
 
(kk)           None of the following events has occurred or exists:  (i) an
audit or, to the knowledge of the Company, investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company or any of its Subsidiaries that could have a Material Adverse Effect;
(ii) any breach of any contractual obligation, or any violation of law or
applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its Subsidiaries that could
have a Material Adverse Effect.
 
(ll)                      None of the Company, any of its subsidiaries or, to
the knowledge of the Company or any Guarantor, any director, officer, agent,
employee or Controlled Affiliate of the Company or any of its subsidiaries is
currently subject to any sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); and the Company will
take reasonable measures to ensure that it does not directly or indirectly use
the proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
 
(mm)                      Except as described in the Disclosure Package and the
Final Memorandum, neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company or any Guarantor, any director, officer, agent,
employee or Controlled Affiliate of the Company or any of its Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, except as described in the Disclosure
Package and the Final Memorandum, the Company, its subsidiaries and, to the
knowledge of the Company or any Guarantor, its Affiliates have conducted their
businesses in compliance with the FCPA and the Company and its subsidiaries have
instituted and maintain policies and procedures designed to ensure continued
compliance with the FCPA in all material respects.
 
11

--------------------------------------------------------------------------------


 
(nn)           Upon execution of the Escrow Agreement, the establishment of the
Escrow Account to hold the Escrow Property and the issuance of the Securities,
the Escrow Property granted in favor of the Trustee and the holders of the
Securities pursuant to the Escrow Agreement will constitute a perfected security
interest (assuming the due authentication, execution and delivery by the
Trustee) and there are no other liens on or security interests in the Escrow
Account of the Escrow Property.
 
2.      Purchase and Sale.  Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Company agrees to
sell to each Initial Purchaser, and each Initial Purchaser agrees, severally and
not jointly, to purchase from the Company, the principal amount of Securities
set forth opposite such Initial Purchaser’s name in Schedule I hereto, at a
purchase price of 97.269% of the principal amount of Notes.
 
3.      Delivery and Payment.  Delivery of and payment for the Securities shall
be made at 10:00 A.M., New York City time, on August 27, 2010, or at such time
on such later date not more than three Business Days after the foregoing date as
the Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Company or as provided in
Section 9 hereof (such date and time of delivery and payment for the Securities
being herein called the “Closing Date”).  Delivery of the Securities shall be
made to the Representatives for the respective accounts of the several Initial
Purchasers against payment by the several Initial Purchasers through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in immediately available funds to the account
specified by the Company.  Delivery of the Securities shall be made through the
facilities of The Depository Trust Company unless the Representatives shall
otherwise instruct.
 
4.      Offering by Initial Purchasers.  1)  Each Initial Purchaser acknowledges
that the Securities have not been and will not be registered under the Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons, except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Act.
 
12

--------------------------------------------------------------------------------


 
(b)           Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with each of the Company and the Guarantors that:
 
(i)           it has not offered or sold, and will not offer or sell, any
Securities within the United States or to, or for the account or benefit of,
U.S. persons (x) as part of their distribution at any time or (y) otherwise
until 40 days after the later of the commencement of the offering and the date
of the closing of the offering except:
 
 
(A)
to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Act) or

 
 
(B)
in accordance with Rule 903 of Regulation S;

 
(ii)           neither it nor any person acting on its behalf has made or will
make offers or sales of the Securities in the United States by means of any form
of general solicitation or general advertising (within the meaning of
Regulation D) in the United States;
 
(iii)           in connection with each sale pursuant to Section 4(b)(i)(A), it
has taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale may be made in reliance on Rule 144A;
 
(iv)           neither it, nor any of its Affiliates nor any person acting on
its or their behalf has engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities;
 
(v)           it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D);
 
(vi)           it has complied and will comply with the offering restrictions
requirement of Regulation S;
 
(vii)           at or prior to the confirmation of sale of Securities (other
than a sale of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it
shall have sent to each distributor, dealer or person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the distribution compliance period (within the meaning of Regulation S) a
confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act.”
 
13

--------------------------------------------------------------------------------


 
(viii)                      it has only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received
by it in connection with the issue or sale of any Securities, in circumstances
in which Section 21(1) of the FSMA does not apply to the Company; and
 
(ix)           in relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (each, a “Relevant Member
State”), it has not made and will not make an offer to the public of any
Securities which are the subject of the offering contemplated by this Agreement
in that Relevant Member State , except that it may make an offer to the public
in that Relevant Member State of any Securities at any time under the following
exemptions under the Prospectus Directive, if they have been implemented in that
Relevant Member State:
 
 
(A)
to legal entities which are authorized or regulated to operate in the financial
markets or, if not so authorized or regulated, whose corporate purpose is solely
to invest in securities;

 
 
(B)
to any legal entity which has two or more of (i) an average of at least 250
employees during the last financial year, (ii) a total balance sheet of more
than €43,000,000 and (iii) an annual turnover of more than €50,000,000, as shown
in its last annual or consolidated accounts;

 
 
(C)
to fewer than 100 natural or legal persons (other than qualified investors as
defined in the Prospectus Directive) subject to obtaining the prior written
consent of the Representatives for any such offer; or

 
 
(D)
in any other circumstances falling within Article 3(2) of the Prospectus
Directive;

 
provided that no such offer of Securities shall result in a requirement for the
publication by the Company or any Initial Purchaser of a prospectus pursuant to
Article 3 of the Prospectus Directive.
 
For the purposes of this provision, the expression an “offer to the public” in
relation to any Securities in any Relevant Member State means the communication
in any form and by any means of sufficient information on the terms of the offer
and the Securities to be offered so as to enable an investor to decide to
purchase any Securities, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State and the
expression “Prospectus Directive” means Directive 2003/71/EC and includes any
relevant implementing measure in each Relevant Member State.
 
14

--------------------------------------------------------------------------------


 
5.           Agreements.  Each of the Company and the Guarantors, jointly and
severally, agrees with each Initial Purchaser that:
 
(a)           The Company will furnish to each Initial Purchaser and to counsel
for the Initial Purchasers, without charge, during the Distribution Period as
many copies of the materials contained in the Disclosure Package and the Final
Memorandum and any amendments and supplements thereto as they may reasonably
request.
 
(b)           The Company will prepare a final term sheet, containing solely a
description of final terms of the Securities and the offering thereof, in the
form approved by you and attached as Schedule II hereto.
 
(c)           The Company will not amend or supplement the Disclosure Package or
the Final Memorandum without the prior written consent of the Representatives,
which consent may not be unreasonably withheld.
 
(d)           If at any time during the Distribution Period, any event occurs as
a result of which the Disclosure Package or the Final Memorandum, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made or the circumstances
then prevailing, not misleading, or if it should be necessary to amend or
supplement the Disclosure Package or the Final Memorandum to comply with
applicable law, the Company will promptly (i) notify the Representatives of any
such event; (ii) subject to the requirements of Section 5(c), prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (iii) supply any supplemented or amended Disclosure Package
or Final Memorandum to the several Initial Purchasers and counsel for the
Initial Purchasers without charge in such quantities as they may reasonably
request.
 
(e)           Without the prior written consent of the Representatives, neither
the Company nor any Guarantor has not given and will not give to any prospective
purchaser of the Securities any written information concerning the offering of
the Securities other than materials contained in the Disclosure Package, the
Final Memorandum or any other offering materials prepared by or with the prior
written consent of the Representatives.
 
(f)           The Company and the Guarantors will use their best efforts to
arrange, if necessary, for the qualification of the Securities for sale by the
Initial Purchasers under the laws of such jurisdictions as the Representatives
may reasonably designate (including Japan and certain provinces of Canada) and
will maintain such qualifications in effect so long as required for the sale of
the Securities; provided that in no event shall the Company or any Guarantor be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits in any jurisdiction where it is not now so subject.  The Company will
promptly advise the Representatives of the receipt by the Company or any
Guarantor of any notification with respect to the suspension of the
qualification of the Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose.
 
15

--------------------------------------------------------------------------------


 
(g)           The Company will not permit any of its Affiliates to, resell any
Securities that have been acquired by any of them, except for Securities resold
after the “40-day distribution compliance period” within the meaning of Rule 903
of Regulation S: (i) in a transaction registered under the Act or (ii) in a
transaction exempt from the registration requirements under the Act if such
transaction does not cause the holding periods under Rule 144 under the Act to
be extended for other holders of Securities.
 
(h)           Neither the Company nor any Controlled Affiliate, or any person
acting on their behalf will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities under the Act.
 
(i)           Neither the Company nor any Controlled Affiliate, or any person
acting on its behalf will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities; and each of them will
comply with the offering restrictions requirement of Regulation S.
 
(j)           Neither the Company nor any Controlled Affiliate, or any person
acting on its behalf will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.
 
(k)           For so long as any of the Securities are outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the Act, the
Company, during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, will provide to each holder of such
restricted securities and to each prospective purchaser (as designated by such
holder) of such restricted securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Act.  This covenant is intended to be for the benefit of
the holders, and the prospective purchasers designated by such holders, from
time to time of such restricted securities.
 
(l)           The Company and the Guarantors will cooperate with the
Representatives and use their best efforts to assist the Initial Purchasers in
arranging for the Securities to be eligible for clearance and settlement through
The Depository Trust Company.
 
(m)            Each of the Securities will bear, to the extent applicable, the
legend contained in “Transfer Restrictions” in the Preliminary Memorandum and
the Final Memorandum for the time period and upon the other terms stated
therein.
 
(n)           Neither the Company nor any Guarantor will, for a period of 90
days following the Execution Time, without the prior written consent of
Citigroup and Banc of America Securities LLC, offer, sell, contract to sell,
pledge or otherwise dispose of or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the Company, any Guarantor or any of its Affiliates or any person
in privity with it, any Guarantor or any Affiliate of the Company, directly or
indirectly, or announce the offering, of any debt securities issued or
guaranteed by the Company or any Guarantor (other than the Securities).
 
16

--------------------------------------------------------------------------------


 
(o)           Neither the Company nor any Guarantor will take, directly or
indirectly, any action designed to, or that has constituted or that might
reasonably be expected to, cause or result, under the Exchange Act or otherwise,
in stabilization or manipulation of the price of any security of the Company or
any Guarantor to facilitate the sale or resale of the Securities.
 
(p)           The Company will pay the following: (i) any filing fees or other
expenses (including reasonable fees and disbursements of Shearman & Sterling LLP
relating to such registration and qualification) in connection with any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of such jurisdictions as the Initial Purchasers may
designate and the printing of memoranda relating thereto, including the several
states, Japan, the provinces of Canada and any other jurisdictions specified
pursuant to Section 5(e), (ii) any fees charged by investment rating agencies
for the rating of the Securities, (iii) any applicable filing fee incident to
the review of the Financial Industry Regulatory Authority of the Securities,
(iv) any travel expenses of the Company’s officers, employees and
representatives and any other expenses of the Company in connection with
attending or hosting meetings with prospective purchasers of the Securities,
including one-half the cost of any aircraft charted in connection with attending
or hosting such meetings, (v) expenses incurred in preparing, printing,
reproducing and distributing the materials contained in the Disclosure Package
and the Final Memorandum and each amendment or supplement to either of them to
investors and prospective investors, (vi) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the materials contained in the Disclosure Package
and the Final Memorandum, and all amendments or supplements to either of them,
as may, in each case, be reasonably requested for use in connection with the
offering and sale of the Securities, (vii) the fees of the Trustee; (viii) the
issuance and delivery of the Securities; (ix) any stamp or transfer taxes in
connection with the original issuance and sale of the Securities; (x) the fees
and expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company and the Guarantors; (xi)
all fees and expenses incurred with respect to the negotiating, disclosing,
creating and perfecting the security interests contemplated by the Escrow
Agreement; and (xii) all other costs and expenses incident to the performance by
the Company of its obligations hereunder.  It is understood, however, that,
except as provided in this Section 5, and Section 8 hereof, the Initial
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel, transfer taxes on resale of any of the Securities by them, any
advertising expenses connected with any offers they may make, and one-half the
cost of any aircraft charted in connection with attending or hosting meetings
with prospective purchasers of the Securities.
 
(q)           Prior to the Closing Date, the Notes shall have been secured by
the Escrow Property to the extent and in the manner provided in the Escrow
Agreement and as described in the Disclosure Package and the Final Memorandum.
 
6.      Conditions to the Obligations of the Initial Purchasers.  The
obligations of the Initial Purchasers to purchase the Securities shall be
subject to the accuracy of the representations and warranties of the Company and
the Guarantors contained herein at the Execution Time and the Closing Date, to
the accuracy of the statements of the Company and the Guarantors made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder and to the following additional conditions:
 
17

--------------------------------------------------------------------------------


 
(a)           The Company shall have requested and caused Kirkland & Ellis LLP,
counsel for the Company, to furnish to the Representatives its opinion, dated
the Closing Date and addressed to the Representatives, substantially in the form
set forth in Exhibit B hereto.
 
(b)           The Representatives shall have received an opinion, dated the
Closing Date, of Billie Flaherty, General Counsel of the Company, substantially
in the form set forth in Exhibit C hereto.
 
(c)           The Representatives shall have received from Shearman & Sterling
LLP, counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date and addressed to the Representatives, with respect to the issuance
and sale of the Securities, the Indenture, the Registration Rights Agreement,
the Disclosure Package, the Final Memorandum (as amended or supplemented at the
Closing Date) and other related matters as the Representatives may reasonably
require, and the Company and the Guarantors shall have furnished to such counsel
such documents as they reasonably request for the purpose of enabling them to
pass upon such matters.
 
(d)           The Company shall have furnished to the Representatives a
certificate of the Company, signed by (x) the Chairman of the Board or the
President and (y) the principal financial or accounting officer of the Company,
dated the Closing Date, in each case acting in such capacity, to the effect that
the signers of such certificate have carefully examined the Disclosure Package
and the Final Memorandum and any supplements or amendments thereto, and this
Agreement and that:
 
(i)           to the best of his/her knowledge after reasonable investigation,
the representations and warranties of the Company and the Guarantors, in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date, and each of the Company and the
Guarantors has complied with all the agreements and satisfied all the conditions
on its part to be performed or satisfied hereunder at or prior to the Closing
Date; and
 
(ii)           to the best of his/her knowledge after reasonable investigation,
since the date of the most recent financial statements included in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), there has been no material adverse change in the condition
(financial or otherwise), earnings or business of the Company and its
Subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
 
(e)           At the Execution Time and at the Closing Date, the Company shall
have requested and caused KPMG LLP to furnish to the Representatives letters,
dated respectively as of the Execution Time and as of the Closing Date, in form
and substance satisfactory to the Representatives and confirming that they are
independent accountants within the meaning of the Exchange Act and the
applicable published rules and regulations thereunder substantially in the form
set forth in Exhibit D hereto.
 
18

--------------------------------------------------------------------------------


 
(f)           Subsequent to the Execution Time, or if earlier, the dates as of
which information is given in the Disclosure Package, (exclusive of any
amendment or supplement thereto) and the Final Memorandum (exclusive of any
amendment or supplement thereto), there shall not have occurred (i) any change
or decrease specified in the letter or letters referred to in paragraph (e) of
this Section 6 or any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Disclosure Package
(exclusive of any amendment or supplement thereto) the effect of which, in the
sole judgment of the Representatives, is so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto); and (ii) any downgrading in
the rating of any debt securities of the Company by any "nationally recognized
statistical rating organization" (as defined for purposes of Rule 436(g) under
the Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities of the Company (other
than an announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating).
 
(g)           The Notes shall be eligible for clearance and settlement through
The Depository Trust Company.
 
(h)           On the Closing Date, (i) the Company, the Trustee and the Escrow
Agent shall have executed the Escrow Agreement, and the Representatives shall
have received copies thereof, executed by the Company, the Trustee and the
Escrow Agent and such agreement shall be in full force and effect on and as of
the Closing Date; (ii) the Escrow Property equal to the Escrow Redemption Amount
shall have been deposited with the Escrow Agent solely in accordance with the
Escrow Agreement; and (iii) the Trustee shall have a first-priority security
interest in the Escrow Account and the Escrow Property pursuant to the Escrow
Agreement.
 
(i)           Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.
 
If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not reasonably
satisfactory in form and substance to the Representatives and counsel for the
Initial Purchasers, this Agreement and all obligations of the Initial Purchasers
hereunder may be cancelled at, or at any time prior to, the Closing Date by the
Representatives.  Notice of such cancellation shall be given to the Company in
writing or by telephone or facsimile confirmed in writing.
 
The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at Shearman & Sterling,
Attention: David Beveridge, 599 Lexington Avenue, New York, New York 10022, on
the Closing Date.
 
19

--------------------------------------------------------------------------------


 
7.      Reimbursement of Expenses.  If (a) the sale of the Securities provided
for herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company or any Guarantor to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers or (b) the Release Date does not occur
by the earlier of (x) the date on which the Company determines the conditions to
the Release Date cannot occur and (y) the Outside Date, the Company and the
Guarantors, jointly and severally, will reimburse the Initial Purchasers
severally through Citigroup on demand for all out-of-pocket expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.
 
8.      Indemnification and Contribution.  a)  Each of the Company and the
Guarantors jointly and severally agrees to indemnify and hold harmless each
Initial Purchaser, its partners, members, directors, officers, employees, agents
and its affiliates and each person, if any, who controls such Initial Purchaser
within the meaning of Section 15 of the Act, against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Memorandum, the Final Memorandum, any Issuer
Written Information, or in any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and will reimburse each such indemnified party for any legal or other
out-of-pocket expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company and the
Guarantors will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company or the Guarantors by any Initial Purchaser through the
Representatives, specifically for use therein, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described below.  This indemnity agreement will be in addition
to any liability that Company or any Guarantor may otherwise have.
 
(b)           Each Initial Purchaser severally, and not jointly, agrees to
indemnify and hold harmless the Company, each Guarantor, each of its directors,
each of its officers, and each person who controls the Company or any Guarantor
within the meaning of either the Act or the Exchange Act, to the same extent as
the foregoing indemnity to each Initial Purchaser, but only with reference to
written information relating to such Initial Purchaser furnished to the Company
or the Guarantors by or on behalf of such Initial Purchaser through the
Representatives specifically for inclusion in the Preliminary Memorandum or the
Final Memorandum (or in any amendment or supplement thereto).  This indemnity
agreement will be in addition to any liability that any Initial Purchaser may
otherwise have.  The Company acknowledges that (i) the statements set forth in
the last paragraph of the cover page regarding delivery of the Securities and
(ii), under the heading “Plan of Distribution”, (A) the table of Initial
Purchasers and (B) the tenth and eleventh paragraphs related to stabilization,
syndicate covering transactions and penalty bids in the Preliminary Memorandum
and the Final Memorandum constitute the only information furnished in writing by
or on behalf of the Initial Purchasers for inclusion in the Preliminary
Memorandum or the Final Memorandum or in any amendment or supplement thereto.
The indemnifying party shall not be required to indemnify the indemnified party
for any amount paid or payable by the indemnified party in the settlement or
compromise of, or entry into any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder without the written consent of the indemnifying party,
which consent shall not be unreasonably withheld.
 
20

--------------------------------------------------------------------------------


 
(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above.  The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party.  Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel
solely if (i) the use of counsel chosen by the indemnifying party to represent
the indemnified party would present such counsel with an unavoidable conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party.  An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.
 
21

--------------------------------------------------------------------------------


 
(d)           In the event that the indemnity provided in paragraph (a) or (b)
of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other, severally agree to contribute to
the aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending any
loss, claim, damage, liability or action) (collectively “Losses”) to which the
Company, or the Guarantors and one or more of the Initial Purchasers may be
subject in such proportion as is appropriate to reflect the relative benefits
received by the Company or the other, on the one hand and by the Initial
Purchasers or the other from the offering of the Securities; provided, however,
that in no case shall any Initial Purchaser be responsible for any amount in
excess of the purchase discount or commission applicable to the Securities
purchased by such Initial Purchaser hereunder.  If the allocation provided by
the immediately preceding sentence is unavailable for any reason, the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other,
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, in
connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations.  Benefits received by the
Company and the Guarantors shall be deemed to be equal to the total net proceeds
from the offering (after deducting purchase discounts and commissions but before
deducting other expenses) received by the Company and the Guarantors, and
benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions as set forth in the Final
Memorandum.  Relative fault shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
provided by the Company and the Guarantors on the one hand or the Initial
Purchasers on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission.  The Company, the Guarantors and the Initial Purchasers
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation that does not take account
of the equitable considerations referred to above.  Notwithstanding the
provisions of this paragraph (d), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 8, each person who controls an
Initial Purchaser within the meaning of either the Act or the Exchange Act and
each partner, member, director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company or any Guarantor within the
meaning of either the Act or the Exchange Act and each officer and director of
the Company or any Guarantor shall have the same rights to contribution as the
Company or any Guarantor, subject in each case to the applicable terms and
conditions of this paragraph (d).
 
22

--------------------------------------------------------------------------------


 
9.      Default by an Initial Purchaser.  If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Securities agreed to be purchased
by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule I hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Initial Purchasers) the Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase shall exceed 10% of the aggregate principal amount of Securities set
forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser, the Company or any Guarantor.  In the event of
a default by any Initial Purchaser as set forth in this Section 9, the Closing
Date shall be postponed for such period, not exceeding five Business Days, as
the Representatives shall determine in order that the required changes in the
Final Memorandum or in any other documents or arrangements may be
effected.  Nothing contained in this Agreement shall relieve any defaulting
Initial Purchaser of its liability, if any, to the Company, any Guarantor or any
nondefaulting Initial Purchaser for damages occasioned by its default hereunder.
 
10.           Termination.  This Agreement shall be subject to termination in
the absolute discretion of the Representatives, by notice given to the Company
prior to delivery of and payment for the Securities, if at any time prior to
such time (i) trading in securities generally on the New York Stock Exchange
shall have been suspended or limited or minimum prices shall have been
established on such exchange; (ii) a banking moratorium shall have been declared
either by U.S. federal or New York State authorities; or (iii) there shall have
occurred any outbreak or escalation of hostilities, declaration by the United
States of a national emergency or war or other calamity or crisis the effect of
which on financial markets is such as to make it, in the judgment of the
Representatives, impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto).
 
11.           Representations and Indemnities to Survive.  The respective
agreements, representations, warranties, indemnities and other statements of the
Company, the Guarantors or its or their officers and of the Initial Purchasers
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or the Company or any Guarantor or any of the indemnified persons
referred to in Section 8 hereof, and will survive delivery of and payment for
the Securities.  The provisions of Sections 7 and 8 hereof shall survive the
termination or cancellation of this Agreement.
 
12.           Notices.  All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representatives, will be mailed,
delivered or telefaxed to the Citigroup General Counsel (fax
no.:  (212) 816-7912) and confirmed to Citigroup at 388 Greenwich Street, New
York, New York 10013, Attention:  General Counsel; or, if sent to the Company or
any Guarantor, will be mailed, delivered or telefaxed to (203) 573-2214 and
confirmed to it at 199 Benson Road, Middlebury, Connecticut 06749, Attention:
Chief Financial Officer and General Counsel.
 
13.           Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 8 hereof and their respective
successors, and no other person will have any right or obligation hereunder.
 
23

--------------------------------------------------------------------------------


 
14.           Integration.  This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Guarantors and
the Initial Purchasers, or any of them, with respect to the subject matter
hereof.
 
15.           Applicable Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.
 
16.           Waiver of Jury Trial.  Each of the Company and the Guarantors
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
 
17.           No Fiduciary Duty.  Each of the Company and the Guarantors hereby
acknowledges that (a) the purchase and sale of the Securities pursuant to this
Agreement is an arm’s-length commercial transaction between the Company and the
Guarantors, on the one hand, and the Initial Purchasers and any Affiliate
through which it may be acting, on the other, (b) the Initial Purchasers are
acting as principal and not as an agent or fiduciary of the Company or any
Guarantor and (c) the Company’s and the Guarantors’ engagement of the Initial
Purchasers in connection with the offering and the process leading up to the
offering is as independent contractors and not in any other capacity.
Furthermore, each of the Company and the Guarantors’ agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether any of the Initial Purchasers has advised or is
currently advising the Company or any Guarantor on related or other
matters).  Each of the Company and the Guarantors agrees that they will not
claim that the Initial Purchasers have rendered advisory services of any nature
or respect, or owe an agency, fiduciary or similar duty to the Company or any
Guarantor, in connection with such transaction or the process leading thereto.
 
18.           Waiver of Tax Confidentiality.  Notwithstanding anything herein to
the contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S tax structure, other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.
 
19.           Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
 
20.           Headings.  The section headings used herein are for convenience
only and shall not affect the construction hereof.
 
21.           Definitions.  The terms that follow, when used in this Agreement,
shall have the meanings indicated.
 
24

--------------------------------------------------------------------------------


 
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.
 
“Citigroup” shall mean Citigroup Global Markets Inc.
 
“Commission” shall mean the Securities and Exchange Commission.
 
“Controlled Affiliate” shall mean any corporation, partnership, joint venture,
trust or other entity or enterprise, that is directly or indirectly controlled
by the Company.
 
“Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended or
supplemented at the Execution Time, (ii) the final term sheet prepared pursuant
to Section 5(b) hereto and in the form attached as Schedule II hereto and (iii)
any Issuer Written Information.
 
“Distribution Period” shall mean the period beginning on the date of this
Agreement and ending on the earlier of (i) the completion of the distribution of
the Securities by the Initial Purchasers (as determined by the Representatives),
and (ii) six (6) months after the date of the Final Memorandum (the
“Distribution Period”).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Execution Time” shall mean 4:30 p.m. (Eastern time) on the date that this
Agreement is executed and delivered by the parties hereto.
 
 “Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.
 
“Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.
 
“Regulation D” shall mean Regulation D under the Act.
 
“Regulation S” shall mean Regulation S under the Act.
 
“Regulation S-X” shall mean Regulation S-X under the Act.
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.
 
25

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company, the Guarantors and the several Initial Purchasers.
 

 
Very truly yours,
         
Chemtura Corporation
         
By:
       
Name: Kevin V. Mahoney
     
Title:  Senior Vice President and Corporate Controller
           
BioLab Franchise Company, LLC
   
Bio-Lab, Inc.
   
Crompton Colors Incorporated
   
Crompton Holding Corporation
   
GLCC Laurel, LLC
   
Great Lakes Chemical Corporation
   
Great Lakes Chemical Global, Inc.
   
GT Seed Treatment, Inc.
   
HomeCare Labs, Inc.
   
Laurel Industries Holdings, Inc.
   
Recreational Water Products, Inc.
   
Weber City Road LLC
 

 

 
as Guarantors
         
By:
       
Name: Robert J. Cicero
     
Title: Secretary
 

 
 
The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.
 
Citigroup Global Markets Inc.
Banc of America Securities LLC
Barclays Capital Inc.
Wells Fargo Securities, LLC
Goldman, Sachs & Co.
 
26

--------------------------------------------------------------------------------


 
By:
Citigroup Global Markets Inc.
                           
By:
       

 
By:
Banc of America Securities LLC                            
By:
       

 
By:
Barclays Capital Inc.                            
By:
       

 
By:
Wells Fargo Securities, LLC                            
By:
       

 
By:
Goldman, Sachs & Co.                            
By:
       

 
 
For themselves and the other several
Initial Purchasers named in
Schedule I to the foregoing Agreement.
 
27

--------------------------------------------------------------------------------


 
SCHEDULE I
 
Initial Purchasers
 
Principal Amount of Securities to be Purchased
     
Citigroup Global Markets Inc.
 
US$102,375,000
Banc of America Securities LLC
 
US$102,375,000
Barclays Capital Inc.
 
US$102,375,000
Wells Fargo Securities, LLC
 
US$102,375,000
Goldman, Sachs & Co.
 
US$  45,500,000
     
Total
 
US$455,000,000




--------------------------------------------------------------------------------




SCHEDULE II




Supplement dated August 13, 2010
to
Preliminary Offering Memorandum dated August 10, 2010


$455,000,000
CHEMTURA CORPORATION
 
7.875% Senior Notes due 2018

 
 
This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum.  The information in this Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.  Terms used herein and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.


The notes and the related guarantees have not been registered under the
Securities Act of 1933 and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act.
 
Issuer:
Chemtura Corporation
Guarantors:
Upon the date the Escrow Conditions are satisfied, all of the Issuer’s current
and future domestic restricted subsidiaries other than the Excluded Subsidiaries
Title of Securities:
 
7.875% Senior Notes due 2018 (the “Notes”)
 
Aggregate Principal Amount at maturity:
 
$455,000,000
 
Final Maturity Date:
 
September 1, 2018
 
Issue Price:
 
99.269% plus accrued interest, if any, from August 27, 2010
 
Coupon:
 
7.875%
 
Yield Per Annum:
 
8.000%
 
Interest Payment Dates:
 
September 1 and March 1
 
Record Dates:
 
August 15 and February 15
 
First Interest Payment Date:
 
March 1, 2011
 
Optional Redemption:
 
At any time on or after September 1, 2014, the Issuer may redeem all or a part
of the Notes, at the redemption prices (expressed as percentages of principal
amount) set forth below, plus accrued and unpaid interest and Additional
Interest, if any, thereon up to, but excluding, the applicable redemption date
(subject to the rights of Holders of Notes on a relevant record date to receive
interest due on an interest payment date that occurs prior to the redemption
date), if redeemed during the twelve-month period beginning on September 1 of
the years indicated below:
 

 
Year
 
Percentage
   
2014                                                           
    103.938 %  
2015                                                           
    101.969 %  
2016 and thereafter
    100.000 % 


 

--------------------------------------------------------------------------------


 
 
Optional Redemption with Equity Proceeds:
 
In addition, at any time prior to September 1, 2013,  the Issuer may, at its
option, on any one or more occasions, redeem Notes in an aggregate principal
amount not to exceed 35% of the aggregate principal amount of Notes issued under
the Indenture (including any Additional Notes) at a redemption price equal to
107.875% of the principal amount, plus accrued and unpaid interest and
Additional Interest, if any, thereon up to, but excluding, the redemption date
(subject to the rights of Holders of Notes on a relevant record date to receive
interest due on an interest payment date that occurs prior to the redemption
date), with the net cash proceeds of one or more Equity Offerings; provided that
(i) at least 65% of the aggregate principal amount of Notes issued under the
Indenture (including any Additional Notes) remains outstanding immediately after
the occurrence of such redemption (excluding Notes held by the Issuer or its
Affiliates); and (ii)  the redemption must occur within 90 days of the date of
closing of such Equity Offering.
 
 
Make-Whole Redemption:
 
At any time prior to September 1, 2014, the Issuer may redeem all or part of the
Notes, upon not less than 30 nor more than 60 days’ prior notice mailed by
first-class mail to the registered address of each Holder of Notes or otherwise
delivered in accordance with the procedures of DTC, at a redemption price equal
to the sum of (i) 100% of the principal amount thereof, plus (ii) the Applicable
Premium as of the date of redemption, plus (iii) accrued and unpaid interest and
Additional Interest, if any, thereon up to, but excluding, the date of
redemption (subject to the rights of Holders of Notes on a relevant record date
to receive interest due on an  interest payment date that occurs prior to the
redemption date).
 
 
Special Mandatory Redemption:
 
In the event that either (i) the Release Date has not occurred on or prior to
the Escrow End Date or (ii) prior to the Escrow End Date, the Issuer has
determined, in its discretion, that the escrow conditions cannot be satisfied by
such date, the Notes will be redeemed at 101% of the issue price of the Notes,
plus accrued and unpaid interest including accrual of original issue discount
thereon up to, but excluding, the date of redemption.  Upon satisfaction of the
Escrow Conditions, the proceeds from the escrow account will be released to, and
used by, the Issuer as described in the Preliminary Offering Memorandum.  Until
the release of the net proceeds, the Issuer will have no obligations under the
Notes except as provided in the Preliminary Offering Memorandum.
 
Change of Control:
 
101%

 
2

--------------------------------------------------------------------------------


 
Initial Purchasers:
Citigroup Global Markets Inc., Banc of America Securities LLC, Barclays Capital
Inc., Wells Fargo Securities, LLC and Goldman, Sachs & Co.
 
Trade Date:
 
August 13, 2010
 
Settlement Date:
 
August 27, 2010 (T+10)
 
Distribution:
 
144A and Reg S with registration rights as set forth in the Preliminary Offering
Memorandum
 
CUSIP/ISIN Numbers:
 
144A CUSIP: 163893 AB6
144A ISIN:   US163893AB60
Regulation S CUSIP: U1630P AA5
Regulation S ISIN: USU1630PAA58
 
Trustee:
 
U.S. Bank National Association
 
Guarantors/Non-Guarantors:
 
As of June 30, 2010, on a pro forma basis after giving effect to the
Reorganization Plan and related transactions, including the entry into the Exit
Credit Facilities, the issuance of the Notes offered hereby and the application
of the net proceeds thereof and of the Term Loan, after excluding intercompany
balances and intercompany guarantees:
 
·      on a consolidated basis, the Issuer and its Subsidiaries would have had
$304 million of total debt outstanding other than the Notes, comprising (i) $300
million of debt under the Exit Credit Facilities and (ii) $4 million of other
third-party debt;
 
·      on a combined basis, the Guarantors would have had no outstanding debt
(other than the Guarantees under the Exit Credit Facilities and the Notes); and
 
·      on a combined basis, the Restricted Subsidiaries, other than the
Guarantors, would have had total liabilities (including trade payables) of
$502 million, including $4 million of debt, and total assets of $1.4 billion.
 
For the twelve months ended June 30, 2010, on a pro forma basis after giving
effect to the Reorganization Plan and related transactions, including the entry
into the Exit Credit Facilities, the issuance of the Notes offered hereby and
the application of the net proceeds thereof and of the Term Loan, the
non-guarantor Subsidiaries would have generated approximately 45% of the
Issuer’s net sales, approximately 5% of the Issuer’s net loss and approximately
30% of the Issuer’s consolidated Adjusted EBITDA.  As of June 30, 2010, the
non-guarantor Subsidiaries represented 47% of the Issuer’s total assets.

 
3

--------------------------------------------------------------------------------


 
SCHEDULE III
 
Subsidiary Guarantors
 


BioLab Franchise Company, LLC
Bio-Lab, Inc.
Crompton Colors Incorporated
Crompton Holding Corporation
GLCC Laurel, LLC
Great Lakes Chemical Corporation
Great Lakes Chemical Global, Inc.
GT Seed Treatment, Inc.
HomeCare Labs, Inc.
Laurel Industries Holdings, Inc.
Recreational Water Products, Inc.
Weber City Road LLC
 
 
 
 

--------------------------------------------------------------------------------




ANNEX A
 
Significant Subsidiaries
 


 [List to come.]




 



--------------------------------------------------------------------------------


 
EXHIBIT B
 


Form of Kirkland & Ellis LLP Opinion and Negative Assurance Letter




[Final version of Kirkland & Ellis LLP Opinion and Negative Assurance Letter
remains subject to agreement by the Initial Purchasers and Shearman & Sterling
LLP].
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 


Form of General Counsel Opinion




[Final version of General Counsel Opinion remains subject to agreement by the
Initial Purchasers and Shearman & Sterling LLP].
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT D


KPMG Comfort Letter
 
 
 
 

--------------------------------------------------------------------------------





